Citation Nr: 0411374	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
shoulders, wrists, knees, and ankles.

2.  Entitlement to an increase in a 10 percent rating for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



REMAND

The veteran served on active duty from July 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision that denied service connection for 
disabilities of the shoulders, wrists, knees, and ankles, and 
which also denied an increase in a 10 percent rating for a 
service-connected low back disorder.  The veteran was scheduled 
for an RO hearing, but he cancelled that hearing.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the claims for service connection, the veteran says 
that during service he injured multiple joints in 1998 when he was 
hit by a car while riding a skateboard.  He says that at that time 
he was treated at the hospital emergency room at Ft. Campbell; he 
points out that the records of such emergency room treatment are 
not among the service medical records in his claims folder; and he 
requests that the VA obtain the records.  In the judgment of the 
Board, the RO should attempt to obtain any additional service 
medical records.  The service medical records and the post-service 
medical records now in the claims folder do refer to multiple 
joint complaints.  The veteran was given a VA examination in March 
2003 with regard to the service connection claims, but the claims 
folder was not made available to the examiner.  Another VA 
examination is warranted on the service connection claims, with 
the claims folder made available to the examiner, so that an 
informed medical opinion on any service relationship may be 
provided.

As to the claim for an increased rating for a service-connected 
low back disorder, the Board notes that the rating criteria for 
spine disorders were recently revised, and the RO has not had an 
opportunity to review the claim under such new rating criteria.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003).  Another VA compensation 
examination for the low back disorder is warranted, focusing on 
the new rating criteria.

In view of the foregoing, the case is remanded to the RO for the 
following actions:

1.  The RO should contact the service department and request any 
additional service medical records for the veteran, including any 
records of emergency room treatment at Ft. Campbell in 1998 
related to an accident.  If more details are needed for a search 
for these records, the RO should obtain the details from the 
veteran.

2.  The RO should ask the veteran to identify any additional post-
service VA and non-VA medical records, not already in the claims 
folder, concerning treatment for problems with his shoulders, 
wrists, knees, and ankles.  He should also identify all VA and 
non-VA medical records dated during and since 2002, and not 
already in the claims folder, concerning his low back disorder.  
The RO should then obtain copies of the related medical records.

3.  Thereafter, the RO should have the veteran undergo a VA 
examination to determine the current existence and etiology of 
claimed disorders of the shoulders, wrists, knees, and ankles.  
The claims folder must be provided to and reviewed by the 
examiner.  The doctor should diagnose or rule out the current 
existence of chronic disorders (including any arthritis, confirmed 
by X-rays) of the shoulders, wrists, knees, and ankles.  Based on 
examination findings and a review of historical records in the 
claims folder, the doctor should provide a medical opinion, with 
adequate rationale, on the approximate date of onset and etiology 
of any current disorders of the shoulders, wrists, knees, and 
ankles, including any relationship with the veteran's military 
service.

4.  The RO should also have the veteran undergo a VA examination 
to determine the current severity of his service-connected low 
back disorder.  The claims folder should be made available to the 
examiner.  All findings necessary for rating the low back 
condition under the new rating criteria for spine disorders should 
be provided.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).

5.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claims for service 
connection for disorders of the shoulders, wrists, knees, and 
ankles.  The RO should also review the claim for an increased 
rating for a low back disorder, and this should include 
consideration of the new rating criteria for spine conditions.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003).  If the claims are denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case and an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



